Citation Nr: 0506963	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to April 28, 1998, for 
the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement with the effective date assigned for his 100 
percent disability rating was received in September 2002.  A 
statement of the case (SOC) was issued in July 2003 and the 
veteran perfected his appeal in September 2003.  This matter 
was remanded for additional development in June 2004.  The 
requested development is now complete and this matter is 
again before the Board for appellate review.

It appears from February 2005 correspondence that the veteran 
may be seeking an earlier effective date for the grant of 
service connection for PTSD.  The Board refers this potential 
claim to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained.

2.  The veteran submitted a claim to reopen a claim of 
entitlement to service connection for PTSD on March 30, 1993, 
which remained pending until service connection was 
established for this disability.

3.  The veteran's service-connected PTSD has been manifested 
by an inability to obtain or retain employment since his 
claim to reopen was received.


CONCLUSION OF LAW

The requirements for an effective date of March 30, 1993, for 
the award of a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.3 (2004); 38 C.F.R. § 4.29, 4.125-4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Board issued a decision in July 1987 by 
which service connection for PTSD was denied.  The veteran 
brought a new claim in March 1993.  The RO eventually 
determined that the veteran had submitted new and material 
evidence such that his service claim was reopened but denied 
the underlying benefit sought.  The veteran voiced 
disagreement, perfected his appeal, and the veteran's service 
connection claim was certified to the Board.  In September 
1997, the Board remanded the veteran's service connection 
claim for additional development.  The additional development 
was completed and the RO granted service connection for PTSD, 
in a February 2002 rating action, effective from March 1993.

The February 2002 rating decision also reflects that a 
noncompensable disability rating for PTSD was assigned 
effective March 30, 1993, and that a 100 percent disability 
rating was assigned effective April 28, 1998.  The rating 
decision included an exhaustive review of the veteran's 
medical history, and apparently concluded the medical 
professionals who treated and examined the veteran over the 
years had not determined PTSD was the appropriate diagnosis 
to account for his symptoms until 1998.  As observed by the 
Board in the June 2004 remand, this seemingly would have 
provided a rational basis for not establishing an effective 
date for service connection until 1998, since this would 
appear to have been the later between the date of claim 
(1993) and the date entitlement arose.  See 38 C.F.R. § 3.400 
(2004).  

Nevertheless, service connection has been established 
effective from 1993, which logically concedes the point that 
entitlement arose from that date.  Therefore, the question 
currently to be answered is whether the veteran met the 
criteria for a 100 percent disability rating prior to April 
1998.  An effective date for a rating is assigned at the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9400, 
Note (1) (1996).  

Under this earlier criteria, a 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The 
appellant only needed to meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised rating criteria, a 100 
percent disability rating contemplates total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
Under the revised criteria, the symptoms listed are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the veteran has consistently asserted that he is unable 
to work.  If fact, Social Security Administration (SSA) 
records reveal that the veteran has been disabled due to 
psychiatric conditions since 1984.  A March 1986 
determination notification letter indicates the veteran was 
disabled since this date due to the complained disability of 
PTSD.  Associated SSA evaluations, while not necessarily 
containing diagnoses of PTSD, indicate the veteran had a poor 
ability to function in a work setting due to his past history 
of violent behavior and paranoid ideation.  Later SSA records 
show the veteran was disabled due to a primary diagnosis of 
an antisocial personality disorder.  The veteran's SSA 
records, which predate his current claim, are significant to 
the extent that they indicate the veteran had a psychiatric 
disability picture which precluded him from maintaining 
employment.

The time period in question contains scant medical evidence 
of the veteran's psychiatric disability picture.  The record 
shows that a November 1993 VA examination report reflects 
that the veteran was very tense, restless, and somewhat 
agitated during the interview.  Associative processes were a 
little scattered but there were no delusional or 
hallucinatory elements.  The report does not contain a 
diagnosis.

An April 1995 letter from a county community service program 
indicated that the veteran had been seen at their center in 
July 1991 for PTSD and had had several counseling sessions.

The veteran sought mental health treatment at a VA facility 
in April 1998.  The April 1998 record indicates that the 
veteran complained of a depressed mood, isolation, 
hypervigilence, and difficulty with sleeping, anger and 
flashbacks.  He explained he had been previously treated for 
PTSD symptoms without much success.  This assertion is 
supported by later medical evidence.  A December 2001 VA 
medical record shows that even after extended treatment, the 
veteran had had little improvement.  

The December 2001 VA record reflects that the veteran was 
unable to perform occupation duties and was not able to 
maintain meaningful employment.  His VA treatment records 
indicate he had begun mental health treatment at that VA 
facility in August 2000, at which time a psychological 
evaluation revealed a global assessment of functioning score 
of 45, denoting serious impairment of social and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

Here, the evidence clearly indicates that the veteran's 
psychiatric disability, which had been variously diagnosed, 
has precluded him from employment for many years.  As the 
evidence indicates that the veteran was unemployable due to 
his psychiatric disabilities prior to his current claim to 
reopen and subsequent evidence shows not only that the 
veteran's psychiatric disability, now characterized as PTSD, 
impedes his ability to maintain employment but also that his 
level of impairment remained fairly consistent despite 
treatment, the Board will resolve every reasonable doubt in 
the veteran's favor and conclude that the evidence shows that 
the veteran's service-connected PTSD resulted in him being 
unable to obtain or retain employment since he filed his 
claim to reopen in March 1993.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95 
(1994).

In reaching this conclusion, the Board has considered the 
holding by the United States Court of Appeals for Veterans 
Claims (Court) in Mittleider v. West, 11 Vet. App. 181 
(1998).  The Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  As the 
evidence indicates the veteran was unable to obtain or retain 
employment since he filed his claim to reopen, the criteria 
for a 100 percent disability rating is warranted since the 
date service connection was established, or March 30, 1993.  
See 38 C.F.R. § 3.400 (2004).

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the SOC, and 
supplemental SOCs, the veteran has been informed of the 
evidence necessary to substantiate this earlier effective 
date claim.  Pertinent identified medical records have been 
associated with his claims folder.  As the maximum benefit 
sought on appeal, or a 100 percent schedular disability 
rating, has been granted effective when service connection 
was established, the veteran has not been prejudiced by any 
due process concerns that have not been completed.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

Entitlement to an effective date of March 30, 1993, for the 
award of a 100 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


